IN THE llSTH JUDICIAL DISTRICT COURT    FILED IN
                                                    6th COURT OF APPEALS
                    IN AND FOR UPSHUR COUNTY, TEXAS TEXARKANA, TEXAS
                                                         1/5/2015 9:51:42 AM
THE STATE OF TEXAS                    §
                                                             DEBBIE AUTREY
                                      §                          Clerk
vs.                                   §         CAUSE NO. 16,737 ,...
                                      §
BRADLEY LEROY THOMPSON                §



                               NOTICE OF APPEAL
                             AFTER PLEA OF GUILTY


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES BRADLEY LEROY THOMPSON,          Defendant in the above-
entitled    and   numbered    cause   (hereinafter   "Appellant"),      by     and
through his attorney of record,           Barry Clark Wallace, who hereby
gives NOTICE OF APPEAL in this cause.         Rule 25.2 (a) (2) of the Texas
Rules of Appellate Procedure provide in pertinent part:
      In a plea bargain case-that is, a case in which a defendant's
plea was guilty or nolo contendere· and the punishment did not
exceed the punishment recommended by the prosecutor and agreed to
by the defendant-a defendant may appeal only:
      (A)   those matters that were raised by written motion filed
and ruled on before trial, or
      (B)   after getting the trial court's permission to appeal.
      In accordance with Rule 25.2(a) (2) (A), Appellant is seeking
review of those matters         raised by written motion and ruled on
before trial.
                               Respectfully submitted,

                               Law Office of Barry Clark Wallace, P.C.
                               Attorney & Counselor at Law



                                      -1-
                          P.O. Box 1408




                      CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above
and foregoing Notice of Appeal After Plea of Guilty was served upon
Billy W. Byrd, Upshur County Criminal District Attorney, via hand
delivery at the Upshur County Justice Center,    405 N.   Titus St.,
Gilmer, Texas 75644, in accordance with the                  30~   day
of December, 2014.




                         Barry
                         State




                                 -2-
        CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT OF APPEALS




                        TRIAL COURT NO.           16,737




BRADLEY LEROY THOMPSON                        *      IN THE 115TH DISTRICT COURT




vs.                                           *       OF




THE STATE OF TEXAS                            *       UPSHUR COUNTY, TEXAS




The Record of my office reflect the following information in this case:

DEFENDANT WAS CONVICTED OF: Possession of A Controlled Substance

PUNISHMENT ASSESSED: THIRTY ( 30) Years TDCJ

WAS THIS A REVOCATION OF PROBATION?                        YES    _ _ _X_ _ NO

DEFENDANT IS: IN JAIL _ _X                   OUT ON BOND _ _ _ _ OUT ON
PROBATION _ _ __

IF ON BOND, GIVE AMOUNT:$------- DATE BOND WAS POSTED:--------

SENTENCE IMPOSED ON THE 2nd DAY OF December, 2014.

IF NO SENTENCE, ORDER APPEALED FROM WAS SIGNED ON : _ _ DAY OF _ _ _ _ __, ___

WRITIEN NOTICE OF APPEAL WAS FILED ON: 30th DAY OF December, 2014.

MOTION FOR NEW TRIAL FILED __X__ NO _ _ _ YES, IF YES, DATE F I L E D - - - - - - -

*** IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL, PLEASE GIVE WRITIEN NOTICE TO
THE COUT OF APPEAL IMMEDIATELY.

PRESIDING TRIAL COURT JUDGE: Lauren Parish

TRIAL COURT REPORTER: Deanna Drennan

ADDRESS: P. 0. BOX 1052, GILMER, TEXAS 75644
WAS DEFENDANT DECLARED INDIGENT?             X. _ _ _ _ YES         NO

DEFENDANT'S COUNSEL IS: RETAINED----- APPOINTED __X._ _ _ PROSE _ _ __

DEFENDANT IS REPRESENTED ON APPEAL BY:

ATIORNEY'S NAME: Barry Wallace

BAR CODE NUMBER 00785170

ADDRESS: P. 0. BOX 1408, GLADEWATER, TEXAS 75647

STATE IS REPRESENTED ON APPEAL BY:

ATIORNEY'S NAME: Billy W. Byrd

BAR CODE NUMBER 24034354

ADDRESS: 405 N. Titus, Gilmer, Texas 75644

IF TWO OR MORE CASES WERE TRIED TOGETHER, LIST CASE NUMBERS ONLY:




IF COMPANION CASE, LIST DOCKET NUMBER AND DEFENDANT'S NAME:




****SEND SEPARATE CERTIFICATE FOR EACH CASE APPEALED




DATED THE 5th DAY OF January, 2015.




KAREN BUNN, DISTRICT CLERK

BY: MELISSA CHEVALIER, DEPUTY CLERK